In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00020-CR

JENNIFER SUE WITTEVEEN, Appellant          §   On Appeal from Criminal District
                                               Court No. 1
                                           §
                                               of Tarrant County (1593748D)
                                           §
V.                                             October 29, 2020
                                           §
                                               Memorandum Opinion by Chief Justice
                                           §   Sudderth

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By ___/s/ Bonnie Sudderth_______________
                                         Chief Justice Bonnie Sudderth